 AIR CI.EVELAND INC.Air Cleveland, Inc. and Local 860, Laborers' Inter-national Union of North America, AFL-CIO,Petitioner. Case 8-RC-12221November 24, 1980DECISION AND ORDERBY MEMBFRS JENKINS, PNII I 0. ANI)TRU ESI).I IUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Nora M.Friel. Following the hearing, and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, thecase was transferred to the National Labor Rela-tions Board for decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in the case, the Boardfinds:Air Cleveland, Inc., is an Ohio corporation en-gaged in the business of providing certain groundservices (primarily the fueling and the maintenanceof airplanes) at Burke Lakefront Airport in Cleve-land, Ohio. Eighty percent of the stock of AirCleveland, Inc., is owned by Wright Air Lines,Inc., an Ohio corporation engaged, as an air carri-er, in the business of providing interstate transpor-tation for passengers and cargo. Both Air Cleve-land, Inc., and Wright Air Lines, Inc., have theirprincipal place of business located in Cleveland,Ohio. The record establishes that Air Cleveland,Inc., receives annual gross revenues in excess of$1.5 million from providing these ground servicesto Wright Air Lines, Inc., which in turn receivesannual gross revenues in excess of $4 million fromproviding the interstate transportation of passen-gers and of cargo.Air Cleveland, Inc., contends that the instant pe-tition should be dismissed because jurisdiction isproperly with the National Mediation Board underthe Railway Labor Act and that the NationalLabor Relations Board therefore should not exer-cise jurisdiction. The Petitioner, on the other hand,contends that jurisdiction is properly with the Na-tional Labor Relations Board.Section 2(2) of the Act provides in pertinent partthat the term "employer" as used in the NationalLabor Relations Act should not include any personsubject to the Railway Labor Act.Accordingly, because of the nature of the juris-dictional question presented here, we requested theNational Mediation Board to study the record inthis case and to determine the applicability of theRailway Labor Act to the Employer. In reply, wewere advised by the National Mediation Boardthat, based upon the record and upon subsequentstatements filed with them:The ...facts establish that Air Cleveland is acorporation directly owned and controlled bya common carrier with transportation of pas-sengers and freight by air. The services pro-vided by Wright are integrally related to itsability to provide common carriage by air, andconstitute over 70%., of Air Cleveland's busi-ness. Accordingly, the (National Mediation)Board is of the opinion that Air Cleveland iswithin the scope of Title II of the RailwayLabor Act.In view of the foregoing, we shall dismiss the pe-tition.ORDERIt is hereby ordered that the petition in Case 8-RC-12221 be, and it hereby is, dismissed.253 NLRB No. 594b7